OFFICE OF THE AlTORNEY            GENERAL     OF TEXAS
                                     AUSTIN




Honorable   Tooa L.    Bsrtlry
Criminal  Dirtriot      Attornry
Elldrl&o county
Winburg,    Ta~xar




           We hat8      r80                           your   letter   dated
           1943,     uhloh

                                            Rmdvhr         F'rsrbytrry
                                                 olalmr   an oxrnp-
                                               33 and 1934 on
                                                YoAl1.n     Hide1 0
                                               olrlm    u&     Art f olr
                                               trr or Texar,


                                                8 rndownrnt    Sun6 had
                                  n loaning    I paason money to bul
                                   Corporation    took   a dead OS trust
                                   when thr aoooant      broaaa drlin-
                               forroloso    the deed ‘or trod     or go
                              aura lo Dirtriot      Court,  tba oorporr-
                              from their aortgauor to the property.
           “tit      pert Of tbr     8tatUt8   8pp11.8    (I8 fO11OW8:
      t...prorid8d       thqt land    property    moslrrd     by 8aid
      inatitatlonr       ln pawont      and ratlsfaotion      or ondow-
EOUOrablr         TOfi    L.       tirtlsy,   Page   8.




         8M8      hIid iOM8               OT ifil888EOh3 8hall ba 8XeEpf
         for    tW0  t86r8

         oi      coulitythat midor th8 worillngoi thi8
               thla
         rtatuto that $30 &morlal 3:ulpment rud of
         Prmrbftrry of v?o8tsm'Toxar 18 not ontltlad to
         the rx8mption olalm beoaa8a tber8 rat no fora-
         0108UrO purohasa Ot the property involved.
             “TO heraby r8SpOOtiUii~ r8QU8St that YOU
         ldtlaa ua whether our opinion on this matter
         i8 OOrrOOt Of IlOt."
         uo agrer with your OOn8t~OtiOn 0r tha rtatuts  quoted
aboro, 8inoa sxsm~tlons rrm tasatlon are naver rarorad and
all doubt8 are ra801rad again88 the 8femption. The latest
Oa8.     dOOid8d         by our highar         oOWt6      8UpljOrtily     thir    dOOtrinS,
an4 in ahluh tbr authOriti~8 ar8 oollated, ia Cit Or Lo
view ~8. @arkham-Yc!?eaY4morial Eorpltal, 137 T--+x-
                                               t)x.
 52 SW        (2drnl2          .
          Thr 8ame oonrtructioa ha8 born givsn 8inilar lM-
guaga  o88d In 8eotlon One Art1018 7150 V.A.C.3. in our
pravioa8 opinion Ho. O-34&2, which wa are enoloalnq herrrlth.
                                                                  Vary   tX’Ulr   TOllI’8




                                                           B; -
                                                                          woodrow gdrarb
                                                                                A88i8tMt